Citation Nr: 1537411	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2014 decision, the Board found that a reduction in the disability evaluation for his service connected prostate cancer from 100 percent to 60 percent effective February 1, 2009, was proper, and denied the Veteran's claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In March 2015, the Court affirmed the Board's decision regarding the propriety of the reduction in the disability evaluation, but set aside the decision regarding TDIU and remanded the claim to the Board for action consistent with the Court's decision.

In a June 2014 statement, the Veteran alleged that clear and unmistakable error (CUE) was made in the March 2013 rating decision with regard to the issues of service connection for ischemic heart disease and for kidney disease with hypertension.  The  issues do not appear to have been addressed yet by Agency of Original Jurisdiction (AOJ), so they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges he is entitled to a total disability rating based on individual unemployability (TDIU) due to his service connected disabilities, which are residuals of prostate cancer, rated 60 percent disabling as of February 1, 2009, and posttraumatic stress disorder (PTSD), rated 30 percent disabling as of June 28, 2007.

The Veteran was afforded VA examinations for TDIU and PTSD in November 2009 and for PTSD in January 2011.  The Court found that the November 2009 VA examination was inadequate for evaluation purposes.  The Court found that while the examiner observed that the Veteran's PTSD caused impaired sleep and anxiety and leads him to avoid people, and his prostate cancer residuals included a neurogenic bladder that causes incontinence requiring the use of absorbent materials, which he has to change frequently throughout the day.  Yet, despite these seemingly disruptive symptoms, the examiner concluded, without explanation, that
the Veteran's service-connected disabilities "would not impair his ability to function."  The court found that such as conclusion on employability amounted to nothing more than a recitation of facts followed by an unsupported
conclusion. 

The Court also found that the Board provided inadequate reasons or bases for rejecting lay evidence of unemployability.  Finally, the Court found that Board devalued the November 2009 VA posttraumatic stress disorder (PTSD) evaluation.

The evidence of record does not provides sufficient findings or rationale to determine whether the Veteran's service connected disabilities renders him unable to secure and follow a substantially gainful occupation.  Therefore, a remand is warranted in order for VA to provide a new examination regarding the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination(s) to assess the functional limitations caused by his service connected disabilities (PTSD and prostate cancer residuals).   

The examiner(s) is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.  The examiner must offer this opinion without regard to any impairment caused by nonservice connected disabilities.

In so doing, the examiner should discuss the Veteran's lay statement, to include his allegations he was fired from his last job due to his PTSD.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




